Citation Nr: 0833578	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease (DDD), L5-S1, with left-sided sciatica and 
radiculopathy, currently rated as 20 percent disabling.

3.  Entitlement to a total disabling rating based on 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1985 to July 1985, 
from August 1986 to August 1990, and from November 2004 to 
July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and November 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  


REMAND

In the June 2008 VA Form 9, the veteran indicated his desire 
to have a hearing before the Board at his local RO.  Pursuant 
to an attached statement, he more particularly indicated his 
willingness to accept a video-conference hearing in lieu of 
his Travel Board request.  His desire for a Board hearing is 
further confirmed by an August 2008 statement from his 
representative, indicating his intention to represent the 
veteran at his requested hearing before the Board.  

There is no indication in the record that steps were ever 
taken to afford the veteran his requested hearing or that he 
ever withdrew this request.  Consequently, the Board finds 
that it has no alternative but to remand this case to 
schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a video-
conference hearing before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

